Case 1:17-mc-00151-LPS Document 363 Filed 09/22/21 Page 1 of 2 PageID #: 10033




                        100 S. West Street, Suite 400 • Wilmington, DE 19801
                         Telephone 302.576.1600 • Facsimile 302.576.1100
                                          www.ramllp.com
Garrett B. Moritz                                                              Direct Dial 302.576.1604
                                                                                   gmoritz@ramllp.com
                                       September 15, 2021

VIA E-FILING
The Honorable Leonard P. Stark
U.S. District Court for the District of Delaware
844 North King Street
Wilmington, Delaware 19801

Re:     Crystallex International Corporation v. Bolivarian Republic of Venezuela et al.,
        C.A. No. 17-mc-151-LPS

Dear Judge Stark:

       We write in response to the Court’s Memorandum Order dated September 8, 2021 (D.I.
337). ConocoPhillips respectfully requests a brief extension until September 30, 2021 to inform
the Court whether it wishes to withdraw from further funding of the Special Master process.

         On Friday September 10, 2021, Crystallex disclosed in its reply brief that its application
for a license to authorize the sale has been denied by OFAC. (D.I. 343). Until a few minutes
prior to the filing of this letter, Crystallex had not shared OFAC’s letter with the Special Master,
the other parties or with ConocoPhillips. Before then, under the terms of the governing
confidentiality order (D.I. 291), counsel for ConocoPhillips was not yet even able to consult with
our client regarding the impact of OFAC’s denial on the decision of whether to withdraw or not.

         As we have indicated, ConocoPhillips’ concern has been with funding a sale process that
it believed to be premature given the lack of OFAC approval. Given OFAC’s recent denial of
Crystallex’s application for a license, the Special Master may similarly conclude that it would be
premature to incur further expense on the sale process at this time; knowing his view on this
issue is critical to ConocoPhillips’ ability to make an informed decision. We have conferred
with the Special Master, who indicated that he cannot come to a judgment until he is able to see
the letter and discuss it both with his advisors and with OFAC. He also indicated that he has no
problem with ConocoPhillips’ request for an extension to respond to the Court in light of this
Case 1:17-mc-00151-LPS Document 363 Filed 09/22/21 Page 2 of 2 PageID #: 10034

The Honorable Leonard P. Stark
September 15, 2021
Page 2

recent event. For those reasons, ConocoPhillips respectfully requests until September 30, 2021
to inform the Court whether or not it wishes to continue funding of the Special Master process.

        In the alternative, if the Court requires ConocoPhillips to inform it of its decision today,
ConocoPhillips will withdraw from funding the process. In that event, ConocoPhillips also
respectfully requests that its obligation to pay the fees and expenses of this process terminate as
to fees incurred subsequent to the period covered by the September 8 Order. We appreciate the
Court’s invitation to continue to be heard on our objections to the proposed Sale Procedures
Order, and intend to participate in the November 8, 2021 hearing. We hope that a form of order
might emerge that will foster a more productive sale process, one that could yield proceeds to
satisfy ConocoPhillips’ judgment. In the event that we withdraw, we would be grateful for the
opportunity to request the Court’s permission to reengage in the process if and as may become
appropriate.

        We also respectfully reiterate our request that the provision of the May 27 Order that the
Sale Process Parties’ payments will be reimbursed first out of the proceeds of any sale (D.I. 277
at ¶ 16), a provision on which ConocoPhillips relied in making advances to fund the Special
Master’s process, not be overridden by the Special Master’s request that Evercore be paid prior
to the reimbursement of the Sale Process Parties.

        We thank the Court for considering our views in the Crystallex matter generally and with
respect to the issue of fees specifically.


                                                       Respectfully submitted,

                                                       /s/ Garrett B. Moritz

                                                       Garrett B. Moritz (#5646)

 cc:   All Counsel of Record
       Robert B. Pincus, Special Master
